Effective immediately, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title David A. Antonelli Vice Chairman of MFS Effective January 2, 2012, the chart above will be restated as follows: Portfolio Manager Since Title David A. Antonelli Vice Chairman of MFS Kevin M. Dwan January 2012 Investment Officer of MFS Effective January 2, 2012, the sub-section entitled “Portfolio Manager(s)” beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History David A. Antonelli Portfolio Manager Employed in the investment area of MFS since 1991 Kevin M. Dwan Portfolio Manager Employed in the investment area of MFS since 2005
